Motion by petitioner-respondent to dismiss the appeal of the appellant Board of Appeals, granted, and appeal dismissed on the ground that the board waived its right to appeal by electing to proceed in accordance with one of the provisions of the order appealed from. Motion by petitioner-respondent to dismiss the appeal of the intervenors-appellants for lack of prosecution, denied on condition that said appellants perfect their appeal and *632be ready to argue or submit it at the February Term, beginning January 30, 1961, for which term it is ordered on the calendar. The record and said appellants’ brief must be served and filed on or before January 16,1961. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.